DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         NICOLE BURLINSON,
                             Appellant,

                                    v.

                              CRAIG WILSON,
                                 Appellee.

                               No. 4D20-889

                          [October 22, 2020]

   Appeal of nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Michael J. McNicholas, Judge; L.T. Case
No. 432013DR000204.

   Genna L. Sinel, Ana María Cristina Pérez Soto, Freddi R. Mack and
Michael B. Shammo of Jones Day, Miami, for appellant.

  Evelyn A. Ziegler, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.